           Case 1:17-cv-01769-DAD-SAB Document 62 Filed 05/27/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   CLAUDE CARR,                                       Case No. 1:17-cv-01769-DAD-SAB (PC)

12                  Plaintiff,                          ORDER DENYING PLAINTIFF’S MOTION
                                                        TO COMPEL WITHOUT PREJUDICE
13          v.
                                                        (ECF No. 60)
14   TED PRUITT,
                                                        FOURTEEN DAY DEADLINE
15                  Defendant.

16

17          Claude Carr (“Plaintiff”) is appearing pro se and in forma pauperis in this civil rights

18 action pursuant to 42 U.S.C. § 1983. On May 22, 2020, Plaintiff filed a motion to compel

19 discovery.
20          Plaintiff’s motion to compel alleges that he submitted interrogatories and requests for

21 production of documents to Defendant and did not receive complete responses. While Plaintiff

22 identifies the specific interrogatories and requests for production that he seeks further response

23 to, he fails to address why the interrogatories or production responses are deficient. A motion to

24 compel must be accompanied by a copy of Plaintiff’s discovery requests at issue and a copy of

25 Defendant’s responses to the discovery requests. Here, Plaintiff did not provide a copy of

26 Defendant’s responses.
27          Further, as the moving party, Plaintiff bears the burden of informing the Court which

28 discovery requests are the subject of his motion to compel and, for each disputed response, why


                                                    1
            Case 1:17-cv-01769-DAD-SAB Document 62 Filed 05/27/20 Page 2 of 2


 1 Defendant’s objection is not justified.    Plaintiff may not simply assert that he has served

 2 discovery requests, that he is dissatisfied, and that he wants an order compelling responses. The

 3 Court shall deny Plaintiff’s motion on the ground that it is procedurally deficient. The denial

 4 will be without prejudice to curing the deficiencies and re-filing the motion, within fourteen

 5 days.

 6          Plaintiff is advised that discovery in this matter is set to close on June 23, 2020 and

 7 pursuant to the discovery and scheduling order, “[t]he deadline for the completion of all

 8 discovery, including filing all motions to compel discovery” the discovery deadline. (Discovery

 9 and Scheduling Order, ¶ 7, ECF No. 30.) Discovery motions that are filed after the discovery

10 deadline will not be considered absent good cause. (Id.)

11          Accordingly, IT IS HEREBY ORDERED that:

12          1.      Plaintiff’s motion to compel discovery, filed May 22, 2020, is DENIED

13                  WITHOUT PREJUDICE as procedurally deficient; and

14          2.      Plaintiff may file a motion to compel within fourteen (14) days of the date of

15                  service of this order.

16
     IT IS SO ORDERED.
17

18 Dated:        May 27, 2020
                                                       UNITED STATES MAGISTRATE JUDGE
19
20

21

22

23

24

25

26
27

28


                                                   2
